Citation Nr: 0012867	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-28 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 10, 1992, 
for a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from June 1944 to June 
1946.

This appeal arises from ratings decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  On September 17, 1992, the Board denied the veteran's 
claim of entitlement to TDIU.

2.  In a November 1995 decision, the Board granted 
entitlement to TDIU; the RO assigned an effective date of 
January 10, 1992.

3.  The medical evidence does not show that the veteran's 
service-connected disabilities precluded all forms of 
substantially gainful employment prior to the examination 
conducted on January 10, 1992


CONCLUSION OF LAW

The criteria for an effective date prior to January 10, 1992, 
for entitlement to TDIU, have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions dated in May 1988 and October 1990 denied 
entitlement to TDIU.  The most recent final Board decision 
denying TDIU prior to the Board's November 1995 grant of TDIU 
was rendered in September 17, 1992.  After entitlement to 
TDIU was granted by Board decision dated in November 1995, 
the RO assigned an effective date of January 10, 1992.  The 
Board observes that to this point, no clear and unmistakable 
error claim with respect to the Board's September 1992 
decision has specifically been raised by or on the veteran's 
behalf.

A TDIU rating claim is treated as a claim for increased 
disability compensation.  Applicable regulations provide that 
the effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits, from a claimant or his or her 
authorized representative, may be considered an informal 
claim.  If a formal claim is received within 1 year, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (1999).

The first evidence of a claim (informal) for TDIU subsequent 
to the September 1992 Board decision was a report of a 
private medical examination letter from the Curative 
Rehabilitation Center (N.M. Reddy, M.D.) received on November 
3, 1992 (dated January 10, 1992).  Therefore, the question 
before the Board is whether it was factually ascertainable 
that the veteran was unemployable because of his service-
connected disabilities during the 1 year period prior to the 
reopening of his claim in November 1992.  38 U.S.C.A. § 7104 
(West 1991))  

The Board notes that the only medical evidence of record 
pertaining to the time frame in question not previously 
considered by the prior Board decisions was the January 10, 
1992 report of a private medical examination.  Based on the 
report, the RO assigned an effective date of January 10, 1992 
for the veteran's TDIU.  As there is no other medical 
evidence pertaining to the time period in question, the Board 
finds that there are no provisions that would allow the 
assignment of an effective date earlier than January 10, 1992 
for the veteran's grant of TDIU.  

A March 1995 letter from the Social Security Administration 
indicates that the veteran has been entitled to Social 
Security disability benefits with an effective date of 
September 1984 with benefits being paid since March 1985.  
However, the letter does not indicate whether the veteran was 
granted Social Security disability benefits on the basis of 
service-connected disabilities.  Even if it did, it would not 
allow for the assignment of an effective date earlier than 
January 10, 1992 for the veteran's grant of TDIU in this 
case.

The Board acknowledges the veteran's argument that he should 
be granted an effective date prior to January 10, 1992 for 
TDIU.  The veteran has contended that a newly submitted 
letter dated in May 1988 (received in February 1998) from a 
private physician (P. C. Gosh, M.D.) reflects evidence that 
he should be granted an effective date for TDIU prior to 
January 10, 1992.  However, the letter from Dr. Gosh does not 
say the veteran was unemployable.  Even if Dr. Gosh's letter 
did contain an opinion of employability favorable to the 
veteran, the Board notes that the evidence in question 
reflects his condition more than one year prior to his 
reopened claim.  The veteran has also alleged in his 
statements and hearing testimony that letters from physicians 
dated in May 1991 (Sean P. Keane, M.D.) and November 1991 
(Elliot L. Coles, M.D.) also contain opinions that the 
veteran was unemployable due to his service-connected 
disabilities (primarily his left knee).  However, the letters 
from Dr. Keane and Dr. Coles reflect the veteran's condition 
more than one year prior to his reopened claim, and can not 
serve as a basis for finding that the effective date of the 
grant of TDIU was earlier than January 10, 1992.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of entitlement 
under the law.  The veteran has not cited any legal 
authority, statute, regulation or Court case which would 
permit making the effective date of the grant of TDIU earlier 
than January 10, 1992.



ORDER

Entitlement to an effective date prior to January 10, 1992, 
for a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU) is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

